HAZEL, District Judge.
The term “cylinder glass,” as used in the tariff act of 1897 (30 Stat. 151 [U. S. Comp. St. 1901, p. 1625]), is descriptive of glass manufactured by first blowing the glass into large cylinders, flattening the same on hot iron plates, then cutting *494in squares and sizes named in the statute, and finishing by polishing or beveling. In my opinion, the cylinder glass described in the protest is cylinder glass polished or beveled, and hence the importation was correctly assessed an additional duty of 5 per cent, ad valorem, under' paragraph 107, Schedule B, § 1, c. xi, 30 Stat. 158 [U. S. Comp. St. 1901, p. 1635].
Decision of the Board of General Appraisers is affirmed.